Opinion issued December 10, 2015




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00074-CR
                           ———————————
                JUDIST LAMOND BROUSSARD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Case No. 1256403


                         MEMORANDUM OPINION

      The State charged Appellant, Judist Lamond Broussard, with capital

murder. 1 Appellant pleaded not guilty. The jury found him guilty, and the trial

court assessed the automatic punishment at life imprisonment. In one issue on

1
      See TEX. PENAL CODE ANN. § 19.02(b)(1) (Vernon 2011), § 19.03(a)(3) (Vernon
      Supp. 2015).
appeal, Appellant argues the trial court abused its discretion by denying his motion

to suppress his custodial statement.

      We affirm.

                                     Background

      The State obtained an arrest warrant for Appellant and arrested him. Before

trial, Appellant filed a motion to suppress his custodial statement on the basis that

the affidavit in the arrest warrant was insufficient to support his arrest. The

affidavit provides, in pertinent part,

      Affiant [E. Cisneros] is employed by the City of Houston and is
      assigned to the homicide division. Affiant has spoken to D[.]
      Vasquez, also a homicide investigator with the Houston Police
      Department[,] and learned the following: on November 19, 2009, D[.]
      Vaquez was assigned to respond to a homicide that occurred at 1118
      Adele, a location within the confines of Harris County, TX.
      Investigator Vasquez stated that he learned that the deceased,
      identified as E[.] Velasquez, was shot to death, suffering one gunshot
      wound to the upper torso. Your affiant was assigned to follow up the
      investigation . . . .   Affiant learned during the course of the
      investigation that the deceased, E[.] Velasquez, was a confidential
      informant for the Houston Police Department. Further, your affiant
      learned that a head of the narcotics organization with which the
      deceased was working was an individual identified as J[.] Figueredo
      . . . . Affiant located J[.] Figueredo in federal custody, and in the
      presence of his lawyer, told affiant that he had information regarding
      the death of the confidential informant.

      J[.] Figueredo told your affiant that on a date prior to Thanksgiving in
      November 2009, an individual by the name of J[.] Siros told
      Figueredo that the deceased was the cause of Siros’s federal arrest,
      and that Siros wanted to “take care of it.” Figueredo told affiant that
      J[.] Siros wanted $6000 to “take care of it,” which Figueredo took to
      mean kill the informant. Figueredo told affiant that he “loaned” Siros


                                         2
      $6000 and that Siros said he was going to get an individual identified
      as “Washington” to commit the murder. Figueredo told affiant that
      Siros subsequently told him that “Washington” was unable to do it,
      but that Siros had asked “Ju” to do it.

      Your affiant began to attempt to determine the identity of “Ju.” In the
      course of the investigation, federal authorities obtained the cellular
      phone belonging to J[.] Siros, and downloaded the data, including the
      address book. In Siros’s address book, affiant states he learned the
      name “Jew” was located, along with a phone number. During the
      interview of J[.] Figueredo, affiant presented a photo of Judist
      Broussard, . . . and Figueredo positively identified the known
      photograph of Judist Broussard as the individual known to him as
      “Ju.”

                                   Probable Cause

      In his sole issue, Appellant argues the trial court abused its discretion by

denying his motion to suppress his custodial statement. Appellant asserts that the

affidavit for the arrest warrant failed to establish probable cause for his arrest.

A.    Standard of Review

      Typically, we review a trial court’s ruling on a motion to suppress under a

bifurcated standard of review, reviewing de novo the trial court’s application of the

law while giving almost total deference to the trial court’s finding of historical

facts. State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011). Such

deference is not necessary for challenges to probable cause to support the issuance

of a warrant, however. See id. Instead, we apply a “highly deferential standard” to

the ruling of the magistrate that approved the warrant. Id. “As long as the




                                           3
magistrate had a substantial basis for concluding the probable cause existed, we

will uphold the magistrate’s probable cause determination.” Id.

B.    Analysis

      “The Fourth Amendment commands that no warrants, either for searches or

for arrests, shall issue except upon probable cause.” Rodriguez v. State, 232
S.W.3d 55, 59 (Tex. Crim. App. 2007); see also U.S. CONST. amend. IV. The

Texas Code of Criminal Procedure likewise requires the affidavit supporting an

arrest warrant to show that the affiant has good reason to believe that the accused

has committed an offense against the State of Texas. TEX. CODE CRIM. PROC. ANN.

art. 15.05(2) (Vernon 2015). For determining probable cause, a magistrate is not

required to find proof beyond a reasonable doubt or even by a preponderance of

the evidence. Rodriguez, 232 S.W.3d at 60. Instead, the magistrate is concerned

with probability. Id. “The test is whether a reasonable reading by the magistrate

would lead to the conclusion that the affidavit provided a ‘substantial basis for the

issuance of the warrant.’” Id. (quoting Massachusetts v. Upton, 466 U.S. 727, 733,

104 S. Ct. 2085, 2088 (1984)). “It is a ‘flexible and nondemanding’ standard.” Id.

      Given the constitutional preference for police officers to use the warrant

process, we provide great deference to magistrates’ findings of probable cause.

McLain, 337 S.W.3d at 271. We do not review the affidavit in a hyper-technical

manner. Id. Instead, we “interpret the affidavit in a commonsens[e] and realistic



                                         4
manner, recognizing that the magistrate may draw reasonable inferences. When in

doubt, we defer to all reasonable inferences that the magistrate could have made.”

Rodriguez, 232 S.W.3d at 61.

        The affidavit in question establishes that Velasquez was murdered on

November 19, 2009. He had been shot to death. At the time, Velasquez worked

for a “narcotics organization” that had Figueredo as its head. Velasquez, had

become an informant for the Houston Police Department.

        After being arrested by federal agents, Siros, another member of Figueredo’s

organization, developed suspicions that Velasquez had been “the cause of” his

arrest. Before Thanksgiving 2009, Siros told Figueredo that he wanted to “take

care of it,” meaning he wanted to kill Velasquez. Figueredo loaned Siros $6,000 to

have Velasquez killed. Siros said he would get a man named “Washington” to

commit the murder. Later, Siros told Figueredo “that ‘Washington’ was unable to

do it, but that Siros had asked ‘Ju’ to do it.” Figueredo identified Appellant as

“Ju.”

        Appellant argues the affidavit was insufficient to create probable cause

because it only states that Siros “asked” Appellant to commit the murder, not that

Appellant actually committed the murder. Appellant argues that asking someone

to commit a crime does not create an inference that the person actually committed

the crime.



                                          5
      Appellant’s argument, however, overlooks the great deference with which

we must review the affidavit.      See McLain, 337 S.W.3d at 271–72 (holding

reviewing courts must give great deference to magistrate’s probable-cause

determination).   Regardless of what inference would be permissible for this

statement in isolation, the facts within the affidavit show that Siros decided to have

Velasquez murdered near the time he actually was murdered. The affidavit shows

Siros was sincere in his desire to have Velasquez murdered and took multiple steps

in furtherance of that goal, including contacting Appellant. The affidavit shows

that Siros had Appellant’s phone number on his phone. Siros asked Appellant to

kill Velasquez. Shortly thereafter, Velasquez was killed. Based on the facts in the

affidavit, the magistrate reasonably could have determined that there was a fair

probability or substantial chance that Appellant had carried out Siros’s request to

kill Velasquez.

      We overrule Appellant’s sole issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Laura Carter Higley
                                              Justice

Panel consists of Justices Higley, Huddle, and Lloyd.


                                          6
Do not publish. TEX. R. APP. P. 47.2(b).




                                           7